DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 9/28/2022.  Claims 49-50,52-64, 66-72, 135-136 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 9/28/22 with respect to claims rejection under 35 USC 103 have been considered and are moot in view of new ground of rejection.
Claim Objections
 	Claims 71-72 and 135 are objected to because of the following informalities:  Claims 71-72 and 135 recite the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claims should be worded in a clearer fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language. Appropriate correction is required.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 49-50,52-64 , 66-72 and 135-136 are rejected under 35 U.S.C. 103 as obvious over Pelissier et al.(US Patent Application Publication 2017/0105701 A1, hereinafter “Pelissier”) and further in view of Leyvi et al.(US Patent Application Publication 2020/0229798 A1, hereinafter “Leyvi”)  
 	As to claim 49, Pelissier teaches an apparatus, comprising: 
 	a user electronic device comprising a camera and a display screen, the user electronic device physically separate from and electronically connectable to an ultrasound imaging device via a wire, the user electronic device (Pelissier par [0066] teaches local interface device 102 and the ultrasound imaging apparatus 101 are tethered by a cable that provides a data communication path. Pelissier par [0068] teaches laptop , tablet or cell phone with camera)  configured to: receive from an instructor electronic device, an instruction for moving an ultrasound imaging device; and display, on a user augmented reality interface included on the user electronic device, the externally generated instruction for moving the ultrasound imaging device. (Pelissier par [0080]-[0090] teaches remote interface 118 includes a position feedback selector configured to allow a remote expert to trigger remote interface 118 to send selected discrete message to apparatus 100a. Pelissier par[0097] teaches displaying message to the user)
  	 receive, from the instructor electronic device, an instruction to freeze an ultrasound image on a display screen of the user electronic device; and based on the received instruction to freeze the ultrasound image, cease updating the ultrasound image on the display screen of the user electronic device. (Pelissier par [0133] teaches remote interface 118 provides a freeze control that causes the current frame of the video stream to be frozen. Upon receipt of the freeze message apparatus 100A may retrieve the selected frame and display it instead of the video stream).
 	Pelissier does not teach receive, from the instructor electronic device, a selection to change an imaging parameter for the ultrasound imaging device; based on the received selection to change the imaging parameter, generate a command to change the imaging parameter for the ultrasound imaging device; and transmit, to the ultrasound imaging device, the command to change the imaging parameter for the ultrasound imaging device.
 	However, Leyvi teaches receive, from the instructor electronic device, a selection to change an imaging parameter for the ultrasound imaging device; based on the received selection to change the imaging parameter, generate a command to change the imaging parameter for the ultrasound imaging device; and transmit, to the ultrasound imaging device, the command to change the imaging parameter for the ultrasound imaging device.(Leyvi par [0023] teaches remote clinician sends additional commands to the ultra sound system to optimize the exam such as mode change commands and focal depth change commands)
 	Pelissier and Leyvi are analogous art directed toward medical imaging and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Pelissier and Leyvi according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to optimize the exam. (Leyvi par [0023])	 
		 	As to claim 50,  Pelissier and Leyvi teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive a video captured by a camera, the video depicting the ultrasound imaging device; and wherein: the user augmented reality interface comprises the video depicting the ultrasound imaging device.(Pelissier par [0067] teaches patient imaging device captures patient images showing probe and patient)   	As to claim 52,  Pelissier and Leyvi teach the apparatus of claim 50, wherein the user electronic device is configured, when displaying the instruction on the user augmented reality interface, to display an arrow superimposed on the video showing the ultrasound imaging device.(Pelissier Fig.5A) 	As to claim 59, Pelissier and Leyvi teach the apparatus of claim 49, wherein the instructor electronic device operated by an instructor. (Pelissier par [0069] teaches remote expert at remote apparatus 100B) 	As to claim 60, Pelissier and Leyvi teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive an instruction to stop moving the ultrasound imaging device; and display, on the user electronic device, the instruction to stop moving the ultrasound imaging device. (Pelissier par [0081]-[0090] teaches plurality of messages that signify the probe movements. Pelissier and Leyvi fail to expressly teach an instruction to stop moving the ultrasound imaging device. However , an instruction to stop moving the ultrasound imaging device is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the stop moving the ultrasound imaging device to help inexperienced operator to modify and improve his or her ultrasound scanning technique.(Pelissier par [0012])

  	As to claim 61, Pelissier and Leyvi teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive an instruction to stop moving the ultrasound imaging device; and cease to display, on the user augmented reality interface included on the user electronic device, the   instruction for moving the ultrasound imaging device.(Pelissier par [0102] teaches a message suggesting a particular  movement may persist only until the suggested movement  is detected. 	Pelissier par [0081]-[0090] teaches plurality of messages that signify the probe movements. Pelissier and Leyvi fail to expressly teach an instruction to stop moving the ultrasound imaging device. However , an instruction to stop moving the ultrasound imaging device is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the stop moving the ultrasound imaging device to help inexperienced operator to modify and improve his or her ultrasound scanning technique.(Pelissier par [0012])
 	As to claim 62, Pelissier and Leyvi teach the apparatus of claim 49 but fail to expressly teach wherein the user electronic device is further configured to: receive, from the instructor electronic device, a selection to change an imaging preset; and change the imaging preset.   
      However, receive a selection to change an imaging preset; and change the imaging preset is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Pelissier and Leyvi to utilize the change the imaging preset to optimize the capturing of the image.
 
  	As to claim 63, Pelissier and Leyvi teach the apparatus of claim 49 but fail to teach wherein the user electronic device is further configured to: receive , from the instructor electronic device, a selection to change an imaging gain; and change the imaging gain.
 	However, receive a selection to change an imaging gain; and change the imaging gain is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Pelissier and Leyvi teach to utilize the change the imaging gain to optimize the capturing of the image.
 	As to claim 64, Pelissier and Leyvi teach the apparatus of claim 49 but fail to teach wherein the user electronic device is further configured to: receive, from the instructor electronic device, a selection to change an imaging depth; and change the imaging depth.
 	However, receive a selection to change an imaging depth; and change the imaging depth is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Pelissier and Leyvi teach to utilize the change the imaging depth to optimize the capturing of the image. 	As to claim 66, Pelissier and Leyvi teach the apparatus of claim 49 but fail to teach wherein the user electronic device is further configured to: receive , from the instructor electronic device, a selection to save one or more ultrasound images to memory; and save the one or more ultrasound images to memory. 
 	However, receive , from the instructor electronic device, a selection to save one or more ultrasound images to memory; and save the one or more ultrasound images to memory is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Pelissier and Leyvi teach to utilize the  selection to save one or more ultrasound images to memory to optimize the capturing of the image. 	As to claim 67, Pelissier and Leyvi teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive an instruction to move the ultrasound imaging device into a particular anatomical region; and display the instruction to move the ultrasound imaging device into the particular anatomical region. ( Pelissier par [0115] teaches scan right , scan left) 	As to claim 68, Pelissier and Leyvi teach the apparatus of claim 49 but fail to teach wherein the user electronic device is further configured to: receive an instruction to instruct a subject to take and hold a deep breath; and display the instruction to instruct the subject to take and hold a deep breath. 
 	However, receive, from the instructor electronic device, an instruction to instruct a subject to take and hold a deep breath; and display the instruction to instruct the subject to take and hold a deep breath is well known in the art  and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Pelissier and Leyvi to utilize the receive an instruction to instruct a subject to take and hold a deep breath; and display the instruction to instruct the subject to take and hold a deep breath to optimize the capturing of the image. 	As to claim 69, Pelissier and Leyvi teach the apparatus of claim 51, wherein the user electronic device is further configured to: receive an instruction to move the ultrasound imaging device into view of the camera; and display the instruction to move the ultrasound imaging device into view of the camera. Pelissier par [0118]-[0126] teaches plurality of messages) 	As to claim 70, Pelissier and Leyvi teach the apparatus of claim 49 but fail to teach wherein the user electronic device is further configured to: receive , from the instructor electronic device, an instruction to press the ultrasound imaging device harder onto a subject; and display the instruction to press the ultrasound imaging device harder onto the subject. (Pelissier par [0091] teaches messages signifying increase pressure)
 	 	As to claim 71, Pelissier and Leyvi teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive an instruction to move the ultrasound imaging device in shorter and/or smaller increments; and display the   instruction to move the ultrasound imaging device in shorter and/or smaller increments.(Pelissier par [0095] teaches small or large movement ) 	As to claim 72,  Pelissier and Leyvi teach the apparatus of claim 49, wherein the user electronic device is further configured to: transmit, to the instructor electronic device, ultrasound data collected by the ultrasound imaging device and/or an ultrasound image generated from the ultrasound data.(Pelissier par [0074] teaches transmitting the ultrasound imaging data and the video stream data to the remote apparatus) 	
 	As to claim 135, Pelissier and Leyvi teach the apparatus of claim 49, wherein the selection to change the imaging parameter for the ultrasound imaging device comprises a selection to change an imaging preset, an imaging gain, and/or an imaging depth for the ultrasound imaging device. (Leyvi par [0023] teaches remote clinician sends additional commands to the ultra sound system to optimize the exam such as mode change commands and focal depth change commands)

 	As to claim 136, Pelissier and Leyvi teach the apparatus of claim 49, wherein the user electronic device is a mobile smartphone, the mobile smartphone comprises the camera, and the wire is flexible, configured to mate with the user electronic device and configured to facilitate electronic communication between
the user electronic device and the ultrasound imaging device. (Pelissier par [0066] teaches local interface device 102 and the ultrasound imaging apparatus 101 are tethered by a cable that provides a data communication path. Pelissier par [0068] teaches laptop , tablet or cell phone with camera)
Claim(s) 53-58 are rejected under 35 U.S.C. 103 as obvious over Pelissier and Leyvi  and further in view of Mihailescu et al. (US Patent Application Publication 2013/0237811 A1, hereinafter “Mihailescu”).

 	As to claim 53, Pelissier and Leyvi teach the apparatus of claim 52 but fail to teach  wherein the ultrasound imaging device comprises one or more fiducial markers. 
 	However, Mihailescu teach wherein the ultrasound imaging device comprises one or more fiducial markers. (Mihailescu par [0097] teaches fiducial marker 310)
 	Pelissier, Leyvi and Mihailescu are analogous art directed toward medical imaging and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Pelissier, Leyvi and Mihailescu according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to provide a better , less expensive and more accurate and previse tracking of hand held sensors and medical instruments.( Mihailescu par [0011])
 	As to claim 54, Pelissier , Leyvi and Mihailescu teach the apparatus of claim 53, wherein the user electronic device is further configured to: determine a first transformation from a default pose of the camera relative to the one or more fiducial markers to a first pose of the camera relative to the one or more fiducial markers at a first time; and display the user augmented reality interface based on the first transformation.( Mihailescu par [0107] teaches the data stream coming from the light sensing device is analyzed to identify the fiducial object in the field of view. By analyzing the apparent form of the fiducial object, the position and orientation of the probe in respect to the fiducial object is obtained ) 	As to claim 55, Pelissier , Leyvi and Mihailescu teach the apparatus of claim 54, wherein the user electronic device is further configured to: determine a second transformation from the default pose of the camera relative to the one or more fiducial markers to a second pose of the camera relative to the one or more fiducial markers at a second time after the first time, wherein the first transformation is different from the second transformation; and display the user augmented reality interface based on the second transformation. (Mihailescu par [0107] teaches the data stream coming from the light sensing device is analyzed to identify the fiducial object in the field of view. By analyzing the apparent form of the fiducial object, the position and orientation of the probe in respect to the fiducial object is obtained) 	As to claim 56, Pelissier , Leyvi and Mihailescu teach the apparatus of claim 53, wherein the user electronic device is further configured to display the arrow in a direction that appears in the user augmented reality interface to be normal to one of the one or more fiducial markers. (Mihailescu Fig.15 and par [0214] teaches directional arrows 1510 and 1511. The examiner interprets the orientation of the arrow is a design choice) 	As to claim 57, Pelissier , Leyvi and Mihailescu teach the apparatus of claim 53, wherein the user electronic device is further configured to display the arrow such that the arrow appears in the user augmented reality interface to form a circular path parallel to a plane of one of the one or more fiducial markers. (Mihailescu Fig.15 and par [0214] teaches directional arrows 1510 and 1511. The examiner interprets the orientation of the arrow is a design choice) 	As to claim 58, Pelissier , Leyvi and Mihailescu teach the apparatus of claim 53, wherein the user electronic device is further configured to display the arrow such that the arrow appears in the user augmented reality interface to form a circular path orthogonal to a plane of one of the one or more fiducial markers. (Mihailescu Fig.15 and par [0214] teaches directional arrows 1510 and 1511. The examiner interprets the orientation of the arrow is a design choice)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175